Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 29,
2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00327-CR


                  MICHAEL WAYNE ANTWINE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 18CR2396


                          MEMORANDUM OPINION

      Appellant Michael Wayne Antwine has signed and filed a written request to
withdraw his/her notice of appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.



                                  PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Hassan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2